 LABORERS LOCAL NO. 652Laborers International Union of North America,AFL-CIO, Local No. 652 (Toyota LandscapeCo., Inc.) and Mike Sullivan & Associates, Inc.Cases 21-CC-2607 and 21-CP-635February 28, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSZIMMERMAN AND HUNTEROn October 21, 1982, Administrative Law JudgeJames S. Jenson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Laborers Inter-national Union of North America, AFL-CIO,Local No. 652, its officers, agents, and representa-tives, shall take the action set forth in the said rec-ommended Order.The parties to this proceeding stipulated that after the LandscapeUnion was certified on December 8, 1981, as the collective-bargainingrepresentative of the Employer's "production landscaper" employees:"On January 27, 1982, by secret ballot vote, the Landscape Union, con-sisting of 12 or 13 employees, merged with the Landscaper Union repre-senting six or seven employees of Sunland Nurseries, to be [called] theLandscape Union. Approximately 2 weeks later, by secret ballot vote, theLandscape Union voted to change the name from Landscape Union tothe Independent Union of Craftsmen .... Upon reviewing this evi-dence, we find no showing here that the certified Union's merger andname change did not meet the requirements of Amoco Production Compa-ny, 262 NLRB 1240 (1982). Thus, we agree with the Administrative LawJudge's finding that these events have not impaired the Board's certifica-tion Indeed, no party contends otherwise.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: Thiscase was heard in Los Angeles, California, on June 2,1982.' The consolidated complaint issued on March 25,pursuant to charges filed on March 9, and alleges, interalia, that Respondent picketed Toyota Landscape Co.,I All dates hereafter are in 1982 unless otherwise statedInc., on March 8 with an object of forcing and requiringToyota to recognize or bargain with Respondent not-withstanding that another labor organization had beencertified as the representative of Toyota's employees anda question concerning representation could not appropri-ately be raised, all in violation of Section 8(b)(4)(i) and(ii)(C) and 8(b)(7)(A) of the Act. While Respondentadmits to picketing Toyota, it denies it violated the Act.All parties were afforded full opportunity to appear, tointroduce evidence, and to examine and cross-examinewitnesses. Briefs were filed by the General Counsel andRespondent and have been carefully considered.Upon the entire record in the case, including the post-hearing briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONIt is admitted and found that Toyota Landscape Co.,Inc., with an office and place of business located inOrange, California, is engaged in providing landscapingservices; that during the last 12-month period it pur-chased goods and products valued in excess of $50,000directly from suppliers located outside California andthat it is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) and Section 8(b)(4) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVED ANDBACKGROUNDIt is admitted and found that Laborers InternationalUnion of North America, AFL-CIO, Local No. 652,herein Respondent, is a labor organization within themeaning of Section 2(5) of the Act.The parties stipulated as follows: that on October 16,1981, Landscape Union filed a representation petitionwith the Board in Case 21-RC-16881 seeking a unit ofToyota's "production landscaper employees"; that onOctober 22, 1981, the Regional Director of Region 21sent, by certified mail, a potential intervenor letter enti-tled "Notice of Filing of Petition" to Respondent whichwas received on October 26, 1981; that a copy of saidletter was sent to Respondent's then attorney; that onOctober 23, 1981, the Regional Director sent Respondenta "potential intervenor" letter, a notice of representationhearing with Form 4669 attached, and a copy of theLandscape Union petition, all of which were received indue course of the mail; that Respondent did not inter-vene in the representation hearing;2that an election washeld on November 30, 1981, the tally of ballots disclos-ing Landscape Union prevailing by a vote of 12 to 0,with no challenged ballots; that on December 7, 1981,Mike Sullivan & Associates, the Charging Party herein,sent and Respondent received a mailgram advising thatToyota's employees had formed their own union whichhad been certified by the Board and stating further, "Ifyou have any jurisdictional dispute with LandscapeUnion settle it away from the Kroll Company jobsite"2 The representation hearing was scheduled to be held on October 29,1981266 NLRB No. 47219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand further setting forth the name and address of Land-scape Union's attorney; that on December 8, 1981, Land-scape Union was certified as exclusive representative of"All production landscape employees employed at theEmployer's facility located at 14362 Moran Street, West-minster, California; excluding all others employees, officeclerical employees, professional employees, guards andsupervisors as defined in the Act"; that during themonths of October, November, and until around themiddle of December 1981, Toyota was in a state of tran-sition in locating its facility from the Westminster ad-dress named in the certification to an address in Orange,California, which move was completed after the date ofthe certification; that between December 8, 1981, andJanuary 27, 1982, Landscape Union held meetings of em-ployees and had begun work on a constitution andbylaws; that on January 27, 1982, by secret ballot vote,Landscape Union, composed of 12 or 13 employees,merged with Landscaper Union representing 6 or 7 em-ployees of Sunland Nurseries, to be the LandscapeUnion; that approximately 2 weeks later, by secret ballotvote, the membership voted to change the name fromLandscape Union to the Independent Union of Crafts-men, herein IUC, with an office located in Fontana, Cali-fornia; that IUC has elected officers, has a constitutionand bylaws and holds monthly meetings attended by em-ployees; that IUC has negotiated collective-bargainingagreements with employers, including an agreement withToyota which is effective by its terms from May 1, 1982,to May 1, 1985. On these facts I find that at all materialtimes herein, Landscape Union, merged with LandscaperUnion and with the name changed to IUC, has been andis a labor organization within the meaning of Section2(5) of the Act. As IUC is a continuation of LandscapeUnion, it is furtl!er found that the merger and namechange have not effected a substantial change in the rep-resentation of Toyota's employees and that the certifica-tion has not been impaired. See, e.g., American EnkaCompany, A Division of Akzona Incorporated, 231 NLRB1335 (1977). It is further clear from the above stipula-tions that Respondent had knowledge of the representa-tion petition filed by Landscape Union and that Land-scape Union was certified as the collective-bargainingrepresentative of Toyota's employees in December 1981.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Toyota's Agreement with Southern CaliforniaDistrict Council of CarpentersOn January 18, 1982, Toyota signed a collective-bar-gaining agreement with the Southern California DistrictCouncil of Laborers, herein called District Council, andits Local 300. Respondent is an affiliate of the DistrictCouncil.3On March 26, 1982, Respondent's present3 In his opening statement the General Counsel stated a representativeof Laborers Local 300 had threatened the general contractor on theHertz turnaround job in West Los Angeles, that Toyota would have tosign an agreement with the Laborers or the job would be shut down anda picket line set up. Under those circumstances, Toyota signed the Dis-trict Council agreement. He failed to call a witness to so testify. Howev-er, in his closing statement, counsel for Respondent stated, "we do notcontest the issue of pressure or coercion on January 18 in the securing ofthe agreement." Lacking proof or a stipulation, I make no finding withcounsel filed a charge on behalf of Respondent in Case21-CA-21139 alleging Toyota had violated Section8(a)(l), (2), and (5) of the Act with respect to its January18, 1982, agreement with the District Council. TheRegion determined there was no merit to the 8(a)(5) alle-gation, which was withdrawn. The Region decided toissue complaint with respect to the 8(a)(1) and (2) allega-tion. Thereafter, Respondent and Toyota entered into asettlement agreement which was approved by the Re-gional Director on May 7, 1982, and which was pendingcompliance at the time of the hearing in this matter. Thenotice attached to the settlement agreement provides thatToyota "will not give effect to or operate under anyagreement with [Respondent] at a time when anotherUnion is the certified representative of our employees";that it "will not give effect to our January 1982 contractwith the Laborers' International Union of North Amer-ica, AFL-CIO, or to any extension, renewal or modifica-tion of that contract," and that it "will withdraw andwithhold all recognition from the Laborers' InternationalUnion of North America, AFL-CIO unless and until itbecomes the lawful representative of our employees."B. Respondent Pickets a JobsiteFrom about 6:50 a.m. until about 3 p.m. on March 8,1982, Respondent picketed a jobsite in Tustin, California,with signs reading:TOYOTA LANDSCAPEUNFAIRTOLABORERS LOCAL 652VIOLATION OF AGREEMENTSANCTIONED BYORANGE COUNTYBUILDING & CONSTRUCTIONTRADES COUNCIL, AFL-CIOOn March 9, Respondent picketed again from about 6:55a.m. until 7:05 a.m. with signs bearing the same legend.Jerry Couchman, project superintendent for OltmanConstruction Company, the general contractor on thejob, testified that the employees of Trani Electric Com-pany and Bernard Engineering Company refused towork behind the picket line all day, and those of Locke& Sons refused to work for 2 or 3 hours because of thepicket line.ConclusionsWith respect to Case 21-CC-2607, the General Coun-sel argues that Respondent's picket signs establish that itwas contending that Toyota had violated its unlawfulagreement with Respondent, and that its effort to compelToyota to abide by the agreement had an object of re-quiring Toyota to recognize or bargain with it, and thatin view of the prior certification of Landscape Union, itspicketing with a recognitional object constitutes a viola-tion of Section 8(b)(4)(i) and (ii)(C) of the Act. With re-respect to the circumstances under which Toyota became a signatory tothe District Council agreement.220 LABORERS LOCAL NO. 652spect to Case 21-CP-635, the General Counsel arguesthat since Toyota had already lawfully recognized Land-scape Union, and therefore a question concerning repre-sentation could not appropriately be raised under Section9(c) of the Act, picketing for a recognitional object vio-lates Section 8(b)(7)(A) of the Act.Respondent contends that (1) Toyota had a duty toinform Respondent of its continuing with the LandscapeUnion and IUC following its execution of the short-formagreement with the District Council; and (2) by its un-lawful conduct and its efforts to take advantage of its il-legal agreement, Toyota is guilty of "unclean hands."Thus, it is argued, Toyota is not entitled to the protec-tion of the Act, and the purpose of the Act would not beeffectuated by a finding that Respondent violated theAct by reason of its picketing on March 9 and 10 [sic],1982.4I find no merit to Respondent's arguments. The casesit cites in brief are inapposite. Those cases deal with situ-ations where unions were not informed of facts and cir-cumstances. Here, Respondent was indeed informed ofLandscape Union's certification in December 1981. Bar-ring some showing of irregularity, which is not the casehere, the certification was good for 1 year, which Re-spondent chose to ignore. It further sought to take ad-vantage of the unlawful agreement between the DistrictCouncil and Toyota. Nor does the fact Toyota may havebeen party to the unlawful agreement with DistrictCouncil and its constituent locals, including Respondent,deprive it of the protections of the Act because of "un-clean hands." If that argument were valid, Respondentwould not have been able to invoke the provisions of theAct in the 8(a)(2) case against Toyota, because of itsown unclean hands. As the General Counsel pointed outin his brief, in Hotel, Motel, Restaurant, Hi-Rise Employ-ees & Bartenders Union Local 355, AFL-CIO (DoralBeach Hotel), 245 NLRB 774 (1979), the AdministrativeLaw Judge, whose findings and conclusions were adopt-ed by the Board, stated at 776:The Board has held that "unclean hands" estopsneither a company from filing a charge against onewho violates the Act nor the Board from vindicat-ing and protecting the public rights inherent in theAct, which have been infringed. Milk Drivers andDairy Employees, Local 546, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, 133 NLRB 1314, 1322 (1961),enfd. 314 F.2d 761 (8th Cir. 1963). Local 20, SheetMetal Workers International Association, AFL-CIO(Bergen Drug Company, Inc.), 132 NLRB 73 (1961);Plumbers Union of Nassau County, Local 457, UnitedPursuant to an agreement between the General Counsel and counselfor Respondent, an in camera discussion was held wherein counsel forRespondent outlined the facts he proposed to present in Respondent's de-fense of these cases, and the General Counsel stated he proposed toobject to the evidence on the grounds of relevancy At their request, Istated I felt the evidence was not relevant. It was therefore agreed thatcounsel for Respondent would make an offer of proof. This procedurewas followed, the offer of proof was made, which was rejected. I havereconsidered my ruling in light of the briefs and the written transcriptcontaining the offer of proof. and reaffirm it. In my view, even if proved,Respondent's proffered evidence would not negate a violation of eitherSec. 8(b)(4)(C) or Sec. 8(h)(7)(AI of the Act.Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO (Bomrnat Plumbing and Heat-ing), 131 NLRB 1243 (1961), 299 F.2d 497 (2d Cir.1962).Equally unconvincing is Respondent's "entrapment" ar-gument.Under Section 8(b)(4)(C) of the Act, a labor organiza-tion is prohibited from exerting the prescribed types ofpressure for an object of forcing any employer to recog-nize or bargain with it as the representative of it employ-ees if another labor organization has been certified as therepresentative of such employees. It is clear from therecord that Respondent had knowledge of the repre-sentative of such employees. It is clear from the recordthat Respondent had knowledge of the representation pe-tition filed by Landscape Union, and of its December1981 certification. The fact Respondent may have failedto inform its new attorney of the certification, whetherintentional or not, and that as a consequence he mayhave authorized the picketing, does not legitimize itsconduct.5The picketing necessarily had for its ultimateend the substitution of Respondent for the certified bar-gaining agent, and, therefore, an object of the picketingwas recognition of Respondent, which is violative ofSection 8(b)(4)(i) and (ii)(C) of the Act. Section8(b)(7)(A) prohibits recognitional or organizational pick-eting by a noncertified union when another union hasbeen lawfully recognized and a question concerning rep-resentation may not be raised under Section 9(c). Re-spondent does not enjoy the required certification. Therehas been no showing on the part of Respondent thatLandscape Union was not lawfully recognized, and inview of Landscape Union's certification dated December8, 1981, a question concerning representation could notbe raised. I find, therefore, that Respondent has also vio-lated Section 8(b)(7)(A) by picketing Toyota at the Mi-chelle Street, Tustin, California, jobsite with an object offorcing or requiring Toyota to recognize and bargainwith Respondent as the representative of Toyota's em-ployees, even though Respondent is not currently certi-fied as the representative of such employees, that Toyotahad lawfully recognized Landscape Union, and a ques-tion concerning representation could not be raised underSection 9(c) of the Act. Plumbers and Steamfitters, Local129, AFL-CIO, 244 NLRB 693 (1979).CONCLUSIONS OF LAWI. Toyota Landscape Co., Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent Laborers International Union of NorthAmerica, AFL-CIO, Local No. 652, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Landscape Union, merged with Landscaper Unionand, with its name changed to Independent Union of5 While the date was not definitively established. it is clear from therecord that Respondent changed legal counsel between the date of Land-scape Union's certification and the March 1982 picketing.221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCraftsmen, is a labor organization within the meaning ofSection 2(5) of the Act.4. Respondent is not currently certified as the bargain-ing representative of Toyota's employees.5. At all times material herein, Landscape Union hasbeen certified by the Board as the exclusive representa-tive of certain employees of Toyota for collective-bar-gaining purposes, and a question concerning the repre-sentation of such employees may not appropriately beraised under Section 9(c) of the Act.6. Respondent, by its picketing of the Michelle Street,Tustin, California, jobsite, as found above, violated Sec-tions 8(b)(7)(A) and 8(b)(4)(i) and (ii) (C) of the Act.7. The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERsThe Respondent, Laborers International Union ofNorth America, AFL-CIO, Local No. 652, its officers,agents, and representatives, shall:1. Cease and desist from:(a) Picketing, or causing to be picketed, or threateningto picket or causing to be picketed, Toyota LandscapeCo., Inc., at the Michelle Street, Tustin, California, job-site, or at any other facility, at a time when Respondentis not currently certified as the representative of Toyo-ta's production landscape employees, where an objectthereof is to force or require Toyota to recognize or bar-gain with Respondent as the representative of Toyota'sproduction landscape employees, or to force or requirethe production landscape employees of Toyota to acceptor select Respondent as their collective-bargaining repre-sentative, even though Toyota has lawfully recognized inaccordance with the Act another labor organization,Landscape Union, and a question concerning representa-tion may not appropriately be raised under Section 9(c)of the Act.(b) Engaging in, inducing, or encouraging any individ-ual employed by Toyota or any other person engaged incommerce or in an industry affecting commerce toengage in, a strike or a refusal in the course of his em-ployment to use, manufacture, process, transport, or oth-erwise handle or work on any goods, articles, materials,or commodities, or to perform any services, or threaten-ing, coercing, or restraining Toyota and any otherperson engaged in commerce or in an industry affectingI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.commerce, where in either case an object thereof is toforce or require Toyota to recognize and bargain withRespondent as the representative of its production land-scape employees even though another labor organization,Landscape Union, has been certified as the representativeof such employees under the provisions of Section 9 ofthe Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix."7Copies ofthe notice, on forms provided by the Regional Directorfor Region 21, shall be duly signed and posted by Re-spondent immediately upon receipt thereof and be main-tained in conspicuous places, including all places wherenotices to members are customarily posted for 60 consec-utive days. Reasonable steps shall be taken to ensure thatthe notices are not altered, defaced, or covered by anyother material.(b) Furnish the said Regional Director with signedcopies of the aforesaid notice for posting by ToyotaLandscape Co., Inc., if said employer is willing to do so.(c) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT picket, or cause to be picketed, orthreaten to picket or cause to be picketed, ToyotaLandscape Co., Inc., at the Michelle Street, Tustin,California, jobsite, or at any other facility, at a timewhen we are not currently certified as the repre-sentative of Toyota's production landscape employ-ees, where an object is to force or require Toyotato recognize or bargain with us as the representa-tive of Toyota's production landscape employees, orto force or require the production landscape em-ployees of Toyota to accept or select us as theircollective-bargaining representative, even thoughToyota has lawfully recognized in accordance withthe National Labor Relations Act another labor or-ganization, Landscape Union, and a question con-cerning representation may not appropriately beraised under the Act.222 LABORERS LOCAL NO. 652WE WILL NOT engage in, or induce or encourageany individual employed by Toyota and any otherpersons engaged in commerce or in an industry af-fecting commerce to engage in, a strike or a refusalin the course of his employment to use, manufac-ture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commod-ities, or to perform any services; or threaten,coerce, or restrain Toyota and any other person en-gaged in commerce or in an industry affecting corn-merce; where in either case an object thereof is toforce or require Toyota to recognize and bargainwith us as the representative of Toyota's productionlandscape employees even though another labor or-ganization, Landscape Union, has been certified asthe representative of such employees under the Act.LABORERS INTERNATIONAL UNION OFNORTH AMERICA, AFL-CIO, LOCAL NO.652223